Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 7-22 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
Applicants’ arguments with respect to rejection of claim 1 have been fully considered and are persuasive. The prior art of record does not teach or suggest the combination of:  a third substrate is a multi-layer substrate with a first layer comprising a conductive plane, a plurality of conductor connection clearances and a plurality of mechanical slots; and a second layer comprising a transmission line feed network comprising a plurality of microstrip feed structures corresponding to the unitary dipole antenna elements of the plurality of first substrates and the coplanar dipole antenna elements of the second substrate, wherein the unitary dipole antenna elements of the plurality of first substrates and the coplanar dipole antenna elements of the second substrate are interleaved.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845